DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2021 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Non-Provisional App. No. 15/562,127 filed November 27, 2017 now patent No. 11,298494; to PCT NZ2016/050054 filed March 31, 2016; to U.S. Provisional App. No. 62,140,583 62,140,612 62,140,638 62,140,659 filed March 31, 2015

Status of Claims
This Office Action is responsive to the amendment filed on March 21, 2021. As directed by the amendment: claims 1 and 50-51 have been amended; and claim 52 has been added. Thus, claims 1, 3-5, 7, 9, 11, 14, 19-23, 25-26, 40, 44, and 49-52 are presently pending in this application.
Applicant’s amendments to claims 1 and 50 obviate the previously claim objections. Claim 1, 3, 4, 5, 7, 9, 11, 20, 21, 23, 25, 44, 49, and 51 were previously rejected under 35 U.S.C. 103 as being unpatentable over Porges (U.S. PG Pub. 2012/0017909) in view of Wondka (U.S. PG Pub. 2009/0151719) in further view of Malouf (U.S. PG Pub. 2013/0160766). Claims 14 and 22 were previously rejected under 35 U.S.C. 103 as being unpatentable further view of Martin (U.S. PG Pub. 2006/0042631). Claims 19, 40 and 50 were previously rejected under 35 U.S.C. 103 as being unpatentable further view of Jensen (U.S. Pat. 4,821,599). New grounds of rejection have been made, see below.

Claim Objections
Claim 1, 4, 9, 40, and 52 are objected to because of the following informalities:  
Claim 1 recites “receiving an input relating to either a patient's breathing phase and/or another patient parameter”, ln 3-4 should read -- receiving an input relating to a patient's breathing phase and/or another patient parameter--;
Claim 1 recites “and the inclusion in said flow of gases of a supplementary gas”, ln 5-6 should read --and an inclusion in said flow of gases of a supplementary gas--;
Claim 1 recites “wherein the amount of supplementary gas provided”, ln 7 should read --wherein the amount of the supplementary gas provided --;
Claim 4 recites “wherein a patients breathing phase”, ln 1 should read --wherein the patient’s breathing phase--;
Claim 4 recites “a patients chest movement”, ln 1 should read -- the patient’s chest movement--;
Claim 9 recites “wherein the flow of gas to be delivered to the patient is substantially synchronized with a patient's breathing phase or another patient parameter”, ln 1-3 should read -- wherein the flow of gases to be delivered to the patient is substantially synchronized with the patient's breathing phase or another patient parameter--;
Claim 40 recites “delivered to a patient”, ln 2 should read -- delivered to the patient--;
Claim 52 recites “A method of claim 1 further comprising”, ln 1 should read --A method of claim 1, further comprising --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “wherein the flow of gases to be delivered to the patient is one or more of: air, a mixture of air and supplementary gas, a gas and supplementary gas.”, ln 1-3 Applicant’s disclosure fails to provide sufficient written description for the flow of gases to be delivered to the patient is one of, much less one or more of,: air, a mixture of air and supplementary gas, a gas and supplementary gas in a single embodiment.  Specifically, Applicant disclosure repeatedly asserts that the flow of gases is oxygen (¶¶ 0190, 0229-0230) and that flow of gases can be supplemented by air (¶¶ 0229-0230) or oxygen (¶ 0190). This can be seen in:
 “Upon an inspiration phase, the reservoir 14 can be opened and the gases, such as oxygen, from the reservoir 14 can be added to the gases, such as oxygen, supplied from the flow source 10 to create an overall higher flow rate of oxygen for such an inspiration phase. The gas, such as oxygen, may be added as a bolus to the breathing circuit 15. In such an embodiment, the flow source 10 may be a source of gases of a constant flow.” ¶ 0190 
and 
“In cases where 100% oxygen is not a strict requirement or a patient  is not breathing, a flow generator could be used to supplement the oxygen flow source during inspiration with additional air to make a high flow or to provide a different therapy of respiratory support (e.g. pressure support) (e.g. go from about 15 L/min 100% oxygen to about 70 L/min 38% oxygen).).” ¶ 0029
  	Applicant’s disclosure fails to significantly descried the flow of gases as being anything but oxygen, much less: a mixture of air and supplementary gas, a gas and supplementary gas or a combination of air, a mixture of air and supplementary gas, and a gas and supplementary gas.  Further, Examiner notes claim 1 requires the flow of gases to be delivered at a constant flow rate that the supplementary gas is included into. As such, would explicitly prevent the flow of gases from comprising the supplementary gas as recited in claim 11. Therefore, claim 11 recites limitations that fail to comply with the written description requirement because claim 11 recites limitations not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, 20-21, and 26, and claims 3, 5, 7, 11, 14, 19, 22, 23, 25, 40, 44, 49-52 by dependence,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “controlling a flow of gases to be delivered to the patient and the inclusion in said flow of gases of a supplementary gas”, ln 5-6 firstly, it is unclear whether the supplementary gas is intended to be a part of or separate from the flow of gases (i.e. does the flow of gases comprise the supplementary gas). As such, it is unclear whether the step of “controlling a flow of gases” controls the flow of the supplementary gas or only the inclusion of the supplementary gas in to the flow of gases. Secondly, “controlling a flow of gases to be delivered to the patient”, ln 5 is unclear as to whether the flow of gases are received by the patient is being controlled or the generation/releasing of the flow of gases that are to be delivered (i.e. at some point will be delivered) to the patient are controlled. The distinction between received and generated/released is of note because it would indicate whether the supplementary gas is intended to be a part of or separate from the flow of gases. 
Furthermore claim 1 recites “wherein the patient receives a lesser amount of said supplementary gas during an expiration phase of the patient's breathing phase relative to an inspiration phase of the patient's breathing phase; wherein the flow of gases to be delivered to the patient is maintained at a substantially constant flow rate throughout the inspiration phase and the expiration phase of the patient's breathing phase.”, ln 10-14, is unclear whether a) the flow of gases are maintained at a constant flow rate throughout the inspiration phase and the expiration phase, plus the supplementary gas during a specific portion of the patient's breathing phase being the inspiration phase, are delivered to the patient, such that the flow rate felt by the patient is not constant; or b) the flow of gases, that includes the supplementary gas, are kept at a constant flow rate throughout the inspiration phase and the expiration phase and the proportion of the gases are adjusted such that the patient “receives a lesser amount of said supplementary gas during an expiration phase of the patient's breathing phase relative to an inspiration phase of the patient's breathing phase”. 
Following consultation with Applicant’s representative Robert Roby, on May 10, 2022, and specification (as filed ¶ 0093) for the purpose of this Office Action, claim 1 has been interpreted such that the flow of gases do not include the supplementary gas, such that the flow of gases are maintained at a constant flow rate throughout the inspiration phase and the expiration phase, while an additional amount of the supplementary gas is combined with the flow of gases during the inspiration phase compared to the expiration phase, which are delivered to the patient, such that the flow rate delivered to the patient is not constant throughout the patient's breath cycle. 
Claim 4 recites “optionally the indicator is one or more of: a pressure in an airway of the patient, a patient’s chest movement, a C02 measurement in or near an airway of the patient, oxygen saturation, sensors for detecting patient breathing.”, ln 2-4. The phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Specifically, is it unclear whether the indicator is intended to be one or more of: a pressure in an airway of the patient, a patient’s chest movement, a C02 measurement in or near an airway of the patient, and oxygen saturation or is the list merely exemplary. Further, it is unclear whether “sensors for detecting patient breathing” is part of the claimed invention.  For the purpose of this Office Action the limitations following the phrase “optionally” are considered not part of the claimed invention.
Claim 9 recites “wherein the flow of gases to be delivered to the patient is substantially synchronized with a patient's breathing phase or another patient parameter”, ln 1-3, while claim 1, to which claim 9 depends, recites “wherein the flow of gases to be delivered to the patient is maintained at a substantially constant flow rate throughout the inspiration phase and the expiration phase of the patient's breathing phase”, ln 13-15 it is unclear how the flow of gases to be delivered to the patient can be substantially synchronized with a patient's breathing phase or another patient parameter when the flow of gases to be delivered to the patient is a constant flow rate during the patient's entire breathing cycle (i.e. the inspiration phase and the expiration phase of the patient's breathing phase) and the supplement gas is not part of the flow of gases. See above.
Examiner is not making a judgment on the subject matter of claim 9 because the Examiner is unable to provide cogent and reasonable interpretation for claim 9.
 Claims 20 and 21 recite “(optionally oxygen)”, ln 3 The phrase "optionally" being in parenthesis renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Specifically, is it unclear whether “(optionally oxygen)” further limits the supplementary gas or is merely exemplary.  For the purpose of this Office Action the limitation following the phrase “optionally” is considered not part of the claimed invention
Claim 26 recites “wherein an amount of the supplementary gas is on the basis of at least: a concentration fraction of the supplementary gas as a component of the total gases components delivered to the patient, a volume fraction of the supplementary gas as a component of the total volume of gases delivered to the patient, a flow rate fraction of the supplementary gas as a component of the total gas flow rate delivered to the patient, a mass flow rate fraction of the supplementary gas as a component of the total gases mass flow rate delivered to the patient.”, ln 1-10 which list a group, it is unclear whether the amount of the supplementary gas is based on at least on one member of the group, on at least a combination of the members of the group, or at least all the members of the group.  The lack a conjunction (e.g. and, or) preceding the final member of the group (i.e. a mass flow rate fraction…) does not give an indication nor does the specification provide any further guidance (See Applicant’s Specification as filed: ¶ 0146). For the purpose of this Office Action the listed group is interpreted as a Markus group, such that the amount of the supplementary gas is based on at least on one member of the group or a combination of members of the group. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 52 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 3 recites “wherein the patient receives a greater amount of said supplementary gas during the inspiration phase of the patient's breathing phase relative to the expiration phase of the patient's breathing phase”, ln 1-3 while claim 1, to which claim 3 depends, recites “wherein the patient receives a lesser amount of said supplementary gas during an expiration phase of the patient's breathing phase relative to an inspiration phase of the patient's breathing phase;”, ln 10-12 both of which require the patient to receive a greater amount of supplementary gas during inhalation.  Therefore, claim 3 fails to further limit the previously recited subject matter. 
Claim 52 recites “further comprising delivering to the patient the substantially constant flow rate throughout the inspiration phase and the expiration phase of the patient's breathing phase”, ln 1-3 while claim 1, to which claim 52 depends, recites “wherein the flow of gases to be delivered to the patient is maintained at a substantially constant flow rate throughout the inspiration phase and the expiration phase of the patient's breathing phase”, ln 13-15 both of which require the patient to receive the substantially constant flow rate throughout the inspiration phase and the expiration phase of the patient's breathing phase. Specifically, for the purpose of this Office Action “to be delivered”, e.g. “the flow of gases to be delivered to the patient”, when recited the claims has been interpreted as delivering.  That is to say, “to be delivered” is interpreted as what is happening and not as what will happen (i.e. not: will be delivered at some point). This interpretation matches the previous interpretation of claim 1, See above, that enabled the application of prior art herein. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 20-22, 25-26, 44, 49, 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Porges et al. (U.S. Pub. No. 2012/0017909; hereinafter: “Porges”) in view of Davenport et al. (U.S. 2008/0051674; hereinafter: “Davenport”).
Regarding Claim 1, Porges discloses a method of controlling gas delivery to a patient via a patient interface, the method comprising: receiving an input relating to a patient's breathing phase and/or another patient parameter (¶¶ 0024-0025); and controlling a flow of gases to be delivered to the patient and the inclusion in said flow of gases of a supplementary gas (36; Fig. 1-6; ¶¶ 0007, 0019-0020, 0022-0023, 0027-0030, 0034, 0036, 0043-0044); wherein the amount of supplementary gas provided to the patient is substantially synchronized with respect to the patient's breathing phase (Fig. 3-6; ¶¶ 0007, 0019-0020, 0022-0023, 0027-0030, 0034, 0036-0049), and wherein the patient receives a lesser amount of said supplementary gas during an expiration phase of the patient's breathing phase relative to an inspiration phase of the patient's breathing phase (Fig. 3-6; ¶¶ 0007, 0019-0020, 0022-0023, 0027-0030, 0034, 0036-0049; Examiner notes: Porges discloses delivering an amount of supplementary gas (oxygen) only during the inspiration phase of the patient's breathing cycle and not delivering the supplementary gas during the expiration phase of the patient's breathing cycle. As such, the amount of supplementary gas delivered during the inspiration phase is greater than the no supplementary gas delivered during the expiration phase.)
Porges does not specifically disclose the method wherein the flow of gases to be delivered to the patient is maintained at a substantially constant flow rate throughout the inspiration phase and the expiration phase of the patient's breathing phase.
Davenport teaches a method of respiratory support comprising delivering a flow of gases to be delivered to a patient being maintained at a substantially constant flow rate throughout the patient’s entire breathing cycle (i.e. during both the inspiration phase and the expiration phase of the patient's breathing cycle) (¶¶ 0017, 0024, 0028, 0086, 0088-0089, 0104; Claim 26) for the purpose of forming a back pressure within the breathing passageways of the patient (¶ 0024) and sufficiently inflating breathing passageways of the patient during the entire breathing process so that the passageways do not tend to constrict, collapse or otherwise obstruct relatively free breathing inhalation or exhalation of the patient (¶ 0104).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Porges such that, while the inclusion of the supplemental gas occurs during the inspiration phase of the patient's breathing cycle, the flow of gases to be delivered to the patient is maintained at the substantially constant flow rate throughout the inspiration phase and the expiration phase of the patient's breathing phase as taught by Davenport for the purpose of forming a back pressure within the breathing passageways of the patient (See Davenport: ¶ 0024) and sufficiently inflating breathing passageways of the patient during the entire breathing process so that the passageways do not tend to constrict, collapse or otherwise obstruct relatively free breathing inhalation or exhalation of the patient (See Davenport: ¶ 0104).
Regarding Claim 3, the modified method of Porges discloses the method wherein the patient receives a greater amount of said supplementary gas during the inspiration phase of the patient's breathing phase relative to the expiration phase of the patient's breathing phase (See Porges: Fig. 3-6; ¶¶ 0007, 0019-0020, 0022-0023, 0027-0030, 0034, 0036-0049; Examiner notes: Porges discloses delivering an amount of supplementary gas (oxygen) only during the inspiration phase of the patient's breathing cycle and not delivering the supplementary gas during the expiration phase of the patient's breathing cycle. As such, the amount of supplementary gas delivered during the inspiration phase is greater than the no supplementary gas delivered during the expiration phase.).
Regarding Claim 4, the modified method of Porges discloses the method wherein the patient’s breathing phase is determined by a measured indicator of a patient's breathing phase (See Porges:¶ 0035; Examiner notes: Porges determines the patient’s breathing phase by measuring flow and/or pressure.). 
Regarding Claim 5, the modified method of Porges discloses the method wherein the supplementary gas is oxygen (See Porges: Fig. 1-2; ¶¶ 0007, 0019-0020, 0022-0023, 0027-0030, 0034, 0036, 0043-0044). 
Regarding Claim 11, the modified method of Porges discloses the method wherein the flow of gases to be delivered to the patient is air (See Porges: ¶¶ 0019-0020, 0027-0029; Fig. 1-2).
Regarding Claims 20 and 21, the modified method of Porges discloses the method, shown above. 
The modified method of Porges does not specifically disclose the flow of gases to be delivered to the patient during a patient's inspiration phase comprises greater than about 80% supplementary gas and expiration phase to comprise less than 20% supplementary gas as an amount of the gas delivered to the patient. 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supplementary gas of Porges to incorporate the a patient's inspiration phase comprises greater than about 80% supplementary gas and expiration phase to comprise less than about 20% supplementary gas as an amount of the gas delivered to the patient. Applicant places no criticality on one particular ratio of supplementary gas. (0036-0039; Examiner notes: Applicant's specification indicate the claimed ratio of supplementary gas however no significance to one particular ratio over another is present). Modifying Porges to have the claimed supplementary gas would not have adverse effects on the performance of the device and thus the changing ratio of supplementary gas would not destroy the device. It is noted that the courts have held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984), as such modifying the ratio of supplementary gas of Porges delivered to the patient during inhalation and exhalation, respectively, as recited in claims 20 and 21, would be obvious and routine to one of ordinary skill in the art.
Regarding Claim 22, the modified method of Porges discloses the method wherein the supplementary gas is delivered as a bolus during the inspiration phase [See Porges: ¶¶ 0039-0049; Fig. 3-6; Examiner notes: Porges discloses delivering a discrete amount (i.e. a bolus; See Applicant’s Specification ¶ 0272) of supplementary gas being the amount of oxygen delivered during T1].
Regarding Claim 25, the modified method of Porges discloses the method wherein the flow of gases to be delivered to the patient during the inspiration phase comprises less than about 100% and greater than about 90% supplementary gas as an amount of the gas delivered to the patient, and during the expiration phase comprises less than about 30% and greater than about 0% supplementary gas as an amount of the gas delivered to the patient (See Porges: ¶¶ 0036, 0040, 0044, 0047; Fig. 5).
Regarding Claim 26, the modified method of Porges discloses the method wherein an amount of the supplementary gas is on the basis of at least: a concentration fraction of the supplementary gas as a component of the total gases components delivered to the patient, a volume fraction of the supplementary gas as a component of the total volume of gases delivered to the patient, or a flow rate fraction of the supplementary gas as a component of the total gas flow rate delivered to the patient (See Porges: ¶¶ 0024, 0036, 0037).
Regarding Claim 44, the modified method of Porges discloses the method comprising delivering high frequency oscillations through respiratory support, wherein high frequency oscillations are frequency greater than a breathing frequency of the patient [See Porges: Fig. 5-6; ¶¶ 0042-0048; Examiner notes: Porges discloses a blower (21; Fig. 2) to provide pressurized air flow; blowers are known to have fans to oscillate and capable of oscillating at a higher frequency than a breathing person.].
Regarding Claim 49, the modified method of Porges discloses the method wherein the patient interface is a non-sealing patient interface (12; Fig. 1-5) such that some gases will be leaked to the surrounding atmosphere and high flow respiratory support can be provided to the patient through the non-sealing patient interface (See Davenport: ¶¶ 0024, 0060-0064, 0068, 0072, 0076, 0079, 0089, 0104).
Regarding Claim 50, the modified method of Porges discloses the method wherein the flow rate of substantially constant flow rate is above 15 L/min (See Davenport: ¶¶ 0068, 0072, 0076, 0079, 0089).
Regarding Claim 52, the modified method of Porges discloses the method further comprising delivering to the patient the substantially constant flow rate throughout the inspiration phase and the expiration phase of the patient's breathing phase (See Davenport: (¶¶ 0017, 0024, 0028, 0086, 0088-0089, 0104; Claim 26). 

Claims 7, 23, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Porges in view of Davenport as applied to claim 1 above, and further in view of Malouf (U.S. Pub. No. 2013/0160766).
Regarding claim 7, the modified method of Porges discloses the method wherein delivering supplementary gas during the inspiration phase of the patient's breathing phase (See Porges: Fig. 3-6; ¶¶ 0007, 0019-0020, 0022-0023, 0027-0030, 0034, 0036-0049). 
The modified method of Porges does not specifically disclose the method comprising a valve being actuated to allow a supply of the supplementary gas during the inspiration phase of the patient's breathing phase. 
Malouf teaches an apparatus comprising a valve (4100; Fig. 6A, 6B, 16) being actuated to allow a supply of the supplementary gas during an inspiration phase of the patient's breathing phase (¶ 0063; Examiner notes: Malouf discloses the supplementary gas will be delivered to a user during inspiration) for the purpose of preventing back flow (¶ 0063).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Porges to include the valve being actuated to allow the supply of the supplementary gas during the inspiration phase of the patient's breathing phase as taught by Malouf for the purpose of preventing back flow (See Malouf: ¶ 0063). 
Regarding Claim 23, the modified method of Porges discloses the method, shown above.  
The modified method of Porges does not specifically disclose the method wherein the supplementary gas is diverted or directed into a reservoir during the expiration phase, and the supplementary gas is-3-Application No.: 15/563,097 Filing Date:September 29, 2017provided for inclusion in the flow of gases to be delivered to the patient during the inspiration phase.
Malouf teaches an apparatus comprising a supplementary gas being diverted or directed into a reservoir (1688; Fig. 16) during an expiration phase (¶¶ 0063-0067), and the supplementary gas is-3-Application No.: 15/563,097 Filing Date:September 29, 2017provided for inclusion in the flow of gases to be delivered to the patient during the inspiration phase (¶¶ 0063-0067) for the purpose of providing a mixture of gases to the patient such that the mixture is ready for an inspiration phase, following an expiration phase.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Porges to include the supplementary gas being diverted or directed into the reservoir during the expiration phase, and the supplementary gas is-3-Application No.: 15/563,097 Filing Date:September 29, 2017provided for inclusion in the flow of gases to be delivered to the patient during the inspiration phase as taught by Malouf for the purpose of providing a mixture of gases to the patient such that the mixture is ready for an inspiration phase, following an expiration phase.
Regarding Claim 51, the modified method of Porges discloses the method, shown above.  
The modified method of Porges does not specifically disclose the method wherein the flow of gases is humidified prior to delivery to the patient.
Malouf teaches an apparatus comprising a humidifier (2005, 4005; Fig. 2A-5, 16; ¶¶ 0004, 0019, 0053-0054, 0059-0067), wherein a flow of gases is humidified prior to delivery to the patient (¶¶ 0004, 0019, 0053-0054, 0059-0067) for the purpose of producing humidified gases that minimizes drying of the nasal mucosa and increases patient airway comfort (¶ 0003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Porges to include the humidifier, wherein the flow of gases is humidified prior to delivery to the patient as taught by Malouf for the purpose of producing humidified gases that minimizes drying of the nasal mucosa and increases patient airway comfort (See Malouf: ¶ 0003).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Porges in view of Davenport as applied to claim 1 above, and further in view of Martin (U.S. Pub. No. 2006/0042631). 
Regarding Claim 14, the modified method of Porges discloses the method, shown above. 
The modified method of Porges does not specifically disclose the method wherein a flow generator is activated to provide for a flow of the supplementary gas from a reservoir for inclusion in the flow of gases to be delivered to the patient during the inspiration phase, and the flow generator is deactivated to reduce or stop the flow of supplementary gas from the reservoir from being included in the flow of gases to be delivered to the patient during the expiration phase.
Martin teaches Martin teaches a flow generator activated to provide for a flow of a supplementary gas from a reservoir for inclusion in the flow of gases to be delivered to the patient during a patient's inspiration phase, and the flow generator is deactivated to reduce or stop the flow of supplementary gas from the reservoir form being included in the flow of gases to be delivered to the patient during a patient’s expiration phase (¶ 0125) for the purpose of preventing excess supplemental gas from being wasted and thus creating a less expensive system.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Porges to include the flow generator activated to provide the flow of the supplementary gas from the reservoir for inclusion in the flow of gases to be delivered to the patient during the inspiration phase, and the flow generator is deactivated to reduce or stop the flow of supplementary gas from the reservoir from being included in the flow of gases to be delivered to the patient during the expiration phase as taught by Martin for the purpose of preventing excess supplemental gas from being wasted and thus creating a less expensive system..

Claims 19 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Porges in view of Davenport as applied to claim 1 above, and further in view of Jensen (U.S. Patent No. 4,821,599).
Regarding Claim 19, the modified method of Porges discloses the method, shown above.
The modified method of Porges does not specifically disclose the method wherein the flow of gases to be delivered to the patient is greater than 60 liters/min throughout different phases of a patients breathing phases.
Jensen teaches a flow of gases to be delivered to the patient is greater than about 60 liters/min throughout different phases of a patient breathing phases (col 22, lines 13-19 disclose providing an air flow up to 200 liters/min) for the purpose of providing for greater gas exchange to patients with lung disease (Col. 2 lines 49-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Porges to include the flow of gases to be delivered to the patient is greater than 60 liters/min throughout different phases of a patients breathing phases as taught by Jensen for the purpose of providing for greater gas exchange to patients with lung disease (See Jensen: col 2 lines 49-55).
Regarding claim 40, the modified method of Porges discloses the method, shown above.
The modified method of Porges does not specifically disclose the method wherein a high flow of oxygen gases above 20 liters/min is delivered to the patient during pre-oxygenation intubation attempts.
Jensen teaches a high flow of oxygen gases above 20 LPM is delivered to a patient during pre-oxygenation intubation attempts (col 22, lines 13-19 disclose providing an air flow up to 200 liters/min) for the purpose of providing for greater gas exchange to patients with lung disease (Col. 2 lines 49-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Porges to include the high flow of oxygen gases above 20 liters/min being delivered to the patient during pre-oxygenation intubation attempts as taught by Jensen for the purpose of providing for greater gas exchange to patients with lung disease (See Jensen: col 2 lines 49-55).

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claim 9 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112 rejection(s) have been resolved by the Applicant. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7, 9, 11, 14, 19-23, 25-26, 40, 44, and 49-51, specifically, regarding the 35 U.S.C. 103 rejection of independent claim 1 over Porges (U.S. Pub. No 2012/0017909) in view of Wondka (U.S. Pub. No. 2009/0151719) in view of Malouf (U.S. PG Pub. 2013/0160766), Pg. 6-11, have been considered but are moot because the new ground of rejection does not rely on any of the offending references [i.e. Wondka (U.S. Pub. No. 2009/0151719) and Malouf (U.S. PG Pub. 2013/0160766)] applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785